Citation Nr: 0716917	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the lumbosacral spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran filed a service connection claim for low back and 
left shoulder disabilities in March 1986.  Service connection 
for these disorders was last denied by a prior and unappealed 
rating decision dated in October 1986.  As discussed below, 
the Board finds that it has received new and material 
evidence with which to reopen these claims.  As such, the 
Board has jurisdiction to address the merits of the claims on 
a de novo basis


FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1986 
denied service connection for disabilities of the low back 
and left shoulder on the grounds that in-service incurrence 
of these disorders had not been established.

2.  The evidence received since the time of the prior final 
October 1986 RO decision raises the possibility that the 
veteran suffered injuries to the low back and left shoulder 
in service.  This evidence is neither cumulative nor 
redundant, it relates to an unestablished fact necessary to 
substantiate the claims and it raises a reasonable 
possibility of sustaining the claims. 

3.  The veteran did not incur a cervical spine disability in 
service.

4.  The veteran did not incur a low back disability in 
service. 
5.  The veteran did not incur a left shoulder disability in 
service. 


CONCLUSIONS OF LAW

1.  The unappealed October 1986 RO decision, which denied 
service connection for disabilities of the low back and left 
shoulder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006).

2.  New and material evidence has been received to reopen the 
claims for service connection of disabilities of the low back 
and left shoulder, and the claims are reopened.  38 U.S.C.A. 
§§ 5107(a), 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2006).

3.  A cervical spine disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

4.  A lumbosacral spine disability was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

5.  A left shoulder disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
letter dated in December 2002.  This letter also informed the 
veteran of the information and evidence necessary to 
establish a claim of service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's claims to reopen his previously 
denied and final claims for service connection of bilateral 
hearing loss and tinnitus.  In particular, in a letter dated 
in December 2002, the RO informed the veteran that he had 
been previously been denied service connection for 
disabilities of the low back and left shoulder by a rating 
decision dated in October 1986 because the evidence of record 
failed to show that these disabilities were incurred in 
service.  The letter clearly conveyed to the veteran that in 
order to reopen the claims, he must submit evidence showing 
that these disorders resulted from service.  The letter also 
described what evidence would qualify as new and material.  
Accordingly, the RO properly informed the veteran of the 
reasons for the October 1986 denial and of what evidence 
would be necessary to establish his application to reopen.  
In any event, because these claims are reopened below, any 
issues with respect to deficiencies under the mandates of 
Kent are rendered moot.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
December 2002 letter, which generally advised the veteran to 
send the RO any evidence in his possession that would 
substantiate his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim. 38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and private medical records 
identified by the veteran.  The veteran has not indicated 
treatment at a VA facility or the presence of any other 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim. Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  As discussed below, there is no competent evidence 
indicating that the veteran incurred his claimed disorders in 
service.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

New and Material Claims

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2006)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in November 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the October 1986 rating decision, the evidence 
of record included the veteran's service medical records, as 
well as medical records from H.P. Roosth, M.D., Spohn 
Hospital and Sergio Avalos, M.D.  The medical records from 
Dr. Avalos mainly pertain to treatment for a myocardial 
infarction, but contain one notation regarding a possible 
disability of the cervical spine dated in April 1974.  They 
contain no discussion on the etiology thereof.  The records 
from Spohn Hospital show treatment for posterior 
acromioclavicular subluxation of the left shoulder in August 
1976 and similarly contain no discussion of etiology.  Dr. 
Roosth's records show treatment of a left shoulder disability 
and complaints of back pain in 1977 and do not comment on the 
etiology of these disorders.  

Since the October 1986 rating decision, the RO has received 
several pieces of evidence.  In particular, the RO has 
received medical records from Xico Garcia, M.D., Gerard W. 
Boynton, M.D., and personal statements from the veteran and a 
former fellow sailor stating in effect that the veteran fell 
and injured his back, neck and left shoulder in service.

Presuming all evidence to be accurate, the Board finds that 
the evidence submitted since the October 1986 rating decision 
is new and material.  The evidence is new in that it was not 
previously of record.  The evidence, particularly the 
personal statements, are material in that they address the 
veteran's main contention, namely, that he suffered an in-
service injury to his lumbosacral spine, cervical spine and 
left shoulder in service.  Accordingly, the veteran's claims 
of entitlement to service connection for disabilities of the 
lumbosacral spine and left shoulder are reopened.  

Service Connection Claims

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West. 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends that while aboard ship he fell from a 
ladder and sustained low back, cervical spine and left 
shoulder injuries resulting in the claimed disabilities.  He 
has stated that these injuries were documented in his service 
medical records.  The Board has reviewed the veteran's 
service medical records and has found no such notations of 
the claimed injuries.  Moreover, the veteran's separation 
examination reveals a normal spine and musculoskeletal 
system.  

As aforementioned, the evidence of record at the time of the 
October 1986 rating decision did not address the etiology of 
any of the veteran's claimed disorders.  The evidence showed 
the possibility of a cervical spine disability in April 1973, 
a left shoulder disability in August 1976 and complaints of 
back pain beginning in 1977. 

Apparently beginning in 1973, the veteran sought treatment 
from Dr. Garcia for all of the disorders involved in the 
present appeal.  These records show complaints and treatment 
of cervical strain with spasms, lumbosacral strain with 
spasms, thoracic strain and left shoulder pain.  The records 
do not, however, discuss the etiology of these disorders.  It 
is noted that a January 1993 treatment record reiterates the 
veteran's contention that he injured his left shoulder in 
service as the result of a fall.  There is no clinical 
evidence to this effect and Dr. Garcia does not endorse the 
veteran's statement in this record.  

Lastly of record, are medical records dated from 2003 to 2005 
from Gerard W. Boynton, M.D.  These records reveal treatment 
for thoracic pain, pain in the veteran's left upper extremity 
and a diagnosis of herniation at C6-7.  Dr. Boynton also 
treated the veteran for low back pain resulting from mild 
degenerative changes.  
Dr. Boynton did not discuss the etiology of these disorders.

Service connection for disabilities of the cervical spine, 
lumbosacral spine and left shoulder must be denied.  Even 
though the veteran and a former fellow sailor have stated 
that the veteran suffered a fall in service and that the 
claimed disabilities are the direct result thereof, the Board 
notes that statements from laypeople regarding medical 
questions are not competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  

In light of the absence of any evidence of complaints for a 
number of years, the Board finds that the statement of the 
veteran and his fellow sailor are not credible.  The 
veteran's service medical records, including his separation 
examination, are silent with respect to the claimed 
disabilities and none of the competent medical evidence links 
the veteran's claimed disabilities to an in-service injury.  
Likewise, the evidence does not show that the veteran's 
claimed disabilities were incurred within an applicable 
presumptive period.  The preponderance of the evidence is 
against the claims and service connection for a cervical 
spine disability, lumbosacral spine disability and left 
shoulder disability must be denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a disability of the 
lumbosacral spine is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a disability of the 
left shoulder is reopened. 

Entitlement to service connection for a disability of the 
cervical spine is denied.

Entitlement to service connection for a disability of the 
lumbosacral spine is denied.

Entitlement to service connection for a disability of the 
left shoulder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


